Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered September 22, 1992, convicting him of attempted assault in the first degree (two counts), criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree, and menacing, upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Kings County, for a reconstruction hearing to determine whether the defendant was present at a Sandoval hearing conducted on June 12, 1992, and the appeal is held in abeyance in the interim. The Supreme Court, Kings County, shall file its report with all convenient speed.
Because the record is unclear regarding whether the defendant was present during the Sandoval discussions held between the. Supreme Court and trial counsel and because the court’s Sandoval decision was not wholly favorable to the defendant, this case must be remitted to the Supreme Court, Kings County, for a reconstruction hearing to determine this issue (see, People v Michalek, 82 NY2d 906; People v Odiat, 82 NY2d 872; People v Parchment, 203 AD2d 595).
We reach no other issues at this juncture. Ritter, J. P., Copertino, Joy and Hart, JJ., concur.